Title: From John Adams to John Wentworth, 12 April 1758
From: Adams, John
To: Wentworth, John


     
      Worcester April, 12th 1758
     
     Te Deum &c., I have resigned my school, I have almost recovered my Health, I have received a letter from my Friend, and am scarce able to say it is the kindest Smile of Heaven. But dear Jack I will tell you the Truth for once which our Tribe you know is not very apt to do—when I first read your Letter I resolved very nearly to drop the correspondence. My Vanity could not bear to be feasted with such a variety of the greatest delicacies, by a Friend whom Poverty disables me to entertain with any better fare, than lean Beef and Small Beer. On a second Reflection, however, I found my naughty appetite so keen for your Dainties, that Vanity and Envy must go a foot.
     You have quite mistaken the Case of my Indisposition. Far from disordering my Constitution by Study, by raising Ideas in my mind, by worshipping in the temple of knowledge, or by any of the blank in printed text Practices which you talk of so finely, I should have forgotten that I had a mind and that there is a Temple of Knowledge, if your letters and the letters of Some other Friends, did not recall them sometimes to my memory my Thoughts are intent on Oxen and Land and money and Stonewall and War, in short on every Thing, but the Things you mention.
     I thank you for the amorous Vines you sent me and in Return having none of the Kind, will send you, a little warlike Intelligence. My Lord Loudoun in his late Journey from Hartford to Boston did this Country and indeed this Town the Honor of passing through it. But it happened unluckily that the Snow in this Country was so deep, and the Roads so little broke that his Lordships Chariot could not pass.
    